Citation Nr: 1426582	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hip disability.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine. 

3.  Whether the decision to sever service connection for a separate evaluation for shortening of the left lower extremity was proper, to include whether the original grant was based on clear and unmistakable error. 

4.  Entitlement to an increased evaluation for the residuals of a left tibia fracture with fusion of the left knee and shortening of the left lower extremity, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2007 substantive appeal The Veteran requested a hearing before a Veterans Law Judge at the RO (travel board hearing).  In a June 2014 motion, the Veteran's representative noted that the Veteran's hearing request had not been addressed.  The representative requested that this appeal be remanded in order to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

